Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 07, 2022

The Court of Appeals hereby passes the following order:

A22A0841. ANTHONY P. SHEDD v. THE STATE.

      In 2017, Anthony P. Shedd pled guilty to three counts of child molestation. In
2021, Shedd filed a motion for out-of-time appeal, which the trial court denied. Shedd
filed a timely application for discretionary appeal, which we granted under OCGA §
5-6-35 (j). See A22D0185 (Dec. 27, 2021). Shedd then filed this direct appeal.


      After we granted Shedd’s discretionary application, the Supreme Court issued
an opinion holding that a trial court lacks authority to grant an out-of-time appeal. See
Cook v. State, __ Ga. __ (Case No. S21A1270, decided March 15, 2022); see also
Rutledge v. State, __ Ga. __ (Case No. S21A1036, decided March 15, 2022). The
Supreme Court expressly held that its ruling applied to all cases, including those
currently on appeal that are not otherwise final. See Cook, __ Ga. __, __ (5) (slip op.
at 82). The Supreme Court directed that we vacate the trial court’s ruling in such
cases and remand with direction to dismiss the motion. In Rutledge, the Supreme
Court clarified that, even when a motion for out-of-time appeal has been denied, the
proper procedure is to vacate the denial order and remand the case in order for the
trial court to enter a dismissal order. See Rutledge, __ Ga. __, __ (slip op. at 2).
      In keeping with the Supreme Court’s directives, the trial court’s order denying
Shedd’s motion for out-of-time appeal is hereby VACATED and the case is
REMANDED to the trial court, which is DIRECTED to enter an order dismissing
Shedd’s motion for out-of-time appeal.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/07/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.